Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The application has been amended as follows: claims 1-9 and 11-18 remain pending in the application and claims 11-18 are withdrawn. Claims 1-9 are elected and examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 6, 8-9 limitation “a pushing member” and Claim 7 limitation “a biasing member” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6, 8-9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the language “separate” in the phrase of “the adapter being a separate component from said razor handle and said razor cartridge” is unclear and has two issues. First, the preamble is directed to an adapter which is for coupling between the handle and the cartridge, therefore, it is unclear what the “separate” component is in situation since the adapter is coupled between the cartridge and the handle (see https://www.collinsdictionary.com/us/dictionary/english/separate that is to set apart).  Second, as the claim is written, it is unclear because it appears there are many different  parts (separate components or loose parts) assembled together as an adapter that is separate from the handle and the cartridge, right? 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson, III et al (US 5784790) hereinafter Carson.
Regarding claim 1, as best understood, Carson shows an adapter (31, Figure 9) for coupling between a razor handle (12) and a razor cartridge (14) together, the adapter being a separate component from said razor handle and said razor cartridge (as this phrase is written, it is not clearly provided a guidance or when the adapter is a separate component; it appears that the connecting assembly 31 is a separate component from said razor handle 12 and said razor cartridge 14 while (prior assembly) it is not assembled to the handle or coupled to the cartridge and the handle. See figure 9), the adapter comprising: 
a handle engaging portion (88, Figure 9) comprising: 
at least one wall (an upper wall 90 and two left and right side walls 90 in Figure 9 and a bottom wall in Figure 17) that defines a receptacle for receiving the razor handle (Figure 9); 
a first handle protrusion (one of protrusions 89, Figure 9) extending from the at least one wall; and 
a second handle protrusion (another protrusion 89) extending from the at least one wall and being spaced from the first handle protrusion (Figure 9); 
wherein the first handle protrusion and the second handle protrusion are configured to engage a first recess and a second recess, respectively, of the razor handle (Figure 9, there are 2 recesses 91); 
a cartridge engaging portion (26, Figure 9) integrally coupled with the handle engaging portion (Figure 9), the cartridge engaging portion comprising: 
a stem (94, Figure 9) that defines a first recess and a second recess (two depressions 100, Figure 13) for selectively engaging a first cartridge protrusion and a second cartridge protrusion of the razor cartridge (detents 102, Figure 10 and Col. 5, lines 39-44); 
a tongue member (23) slidably coupled with the stem and configured to contact the razor cartridge (Figures 1-2).
Regarding claim 2, Carson shows that the at least one wall comprises an upper wall and a lower wall and the first handle protrusion and the second handle protrusion extend from the lower wall (see two side protrusions 89 in the bottom wall, Figure 9).
Regarding claim 3, Carson shows that the first handle protrusion and the second handle protrusion are spaced apart by a distance that substantially the same as a distance between the first recess and  the second recess of a the razor handle (see Figure 9, the protrusions 89 are aligned and slid in the matting recesses 91).
Regarding claim 4, Carson shows that a blocking portion (ribs 112, Figure 12 and Col. 5, lines 51-53 “blocking structure retaining ejector 86”) that extends between a pair of engagement portions (144) extending from the lower wall (Figure 17).
Regarding claim 5, Carson shows that the blocking portion extends higher than the first handle protrusion and the second handle protrusion pair of engagement portions relative to the lower wall (Figure 9, see the ribs 112, connecting between upper and bottom walls, are positioned as higher than the protrusions 89).
Regarding claim 6, Carson shows that a push member (button 32 including a pusher 86, Figure 9) slidably coupled with the cartridge engaging portion and slidable between a retracted position and an extended position wherein sliding the push member from the retracted position to the extended position facilitates ejection of the cartridge (14) from the stem (Col. 6, line 41 “slides” and Col. 4, lines 26-29 “button 32 used to eject a cartridge 14 by activating U-shaped ejector 86 (FIG. 9), causing it to extend from the front of cartridge connecting structure 26 and push base 27 from structure 26”).
Regarding claim 7, Carson shows a biasing member (84, Figure 9) coupled with the tongue member and configured to bias the tongue member into an extended position.
Regarding claim 8, Carson shows that the biasing member is further coupled with the push member and is configured to bias the push member into the retracted position (Figure 9 shows the spring 84 biases the u-shaped ejector toward to the handle).
Regarding claim 9, Carson shows that the push member is substantially U-shaped (Col. 5, line 26 “U-shaped ejector 86”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nearing (US 2008/0034589) in view of Carson.
These are alternative rejections if one is argued that Carson does not discuss the means of a separate component then see below.
Regarding claims 1-9, as best understood, Nearing shows an adapter (220, Figures 2A, 2B) for coupling between a razor handle (102) and a razor cartridge (206) together via respectively connectors 214 and 202, the adapter being a separate component from said razor handle and said razor cartridge (the adapter 202 is separate from the handle and cartridge, Figures 2A). however, Nearing fails to discuss the detailed structures of the adapter as set forth in claims 1-9.
Carson discusses the adapter as stated in the rejections of claims 1-9 under the 102 section above that includes the handle engaging portion, the cartridge engaging portion, the pusher, the stem, the tongue…,etc.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adapter of Nearing to have details structures of the adapter, as taught by Carson, in order to allow to facilitate eject a cartridge.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive the following reasons.
With regards to “Carson does not disclose…an adapter for coupling between a razor handle and a razor cartridge together, the adapter being a separate component from said razor handle and said razor cartridge” as set forth the remarks, pages 11-13, the arguments are acknowledged, but they are not persuasive, because as the amendments in claim 1 are written, it is not clearly provided a guidance or when the adapter is a separate component; it appears the adapter is a separate component while it is not assembled or coupled in the handle and cartridge, therefore, the connecting assembly 31 of Carson is a separate component from said razor handle 12 and said razor cartridge 14 while it is not assembled to the handle or coupled to the cartridge and the handle (see figure 9) and meets the claimed invention.
Since the amendments are unclear, the examiner has alternative rejections of claims 1-9 via a combination of Nearing in view of Carson. See the rejections under 103 section. The point examiner is making is to modify Nearing’s adapter to have a pusher, a tongue, a button…etc., as taught by Carson for facilitate ejecting a cartridge if it is needed.
However, if Applicant believes that the claimed invention’s adapter different from the prior art’s adapter or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/15/2022